Wright, J.
I. The decree below must be reversed for the reason that affirmative relief is granted respondents, without being asked either by cross-bill or otherwise. Compton v. Corner, 4 Iowa, 577; Armstrong v. Pierson, 5 Ib., 317; McGregor v. McGregor, 9 Ib., 65.
II. An order was made in November, 1859, referring the cause to a master to ascertain and report the amount of respondents’ liens upon the land named in the bill. The report was made in April, 1860, and a decree entered confirming the report, ordering that the amount found due, should be a lien, and that the premises be sold to satisfy the same. This appeal was taken within one year from the date of the final decree. Held, that the appeal was in time, and that complainant was not concluded by the fact that the first order (of reference) was made more than one year before the appeal.
Counsel refer to an amended transcript, which it is claimed shows that these proceedings were conducted by consent and agreement. No such transcript is before us, however, and we can not act upon it.
Reversed.